Mr. Justice Paxson,
delivered the opinion of the court,
Whenever the real estate of a debtor is sold by the sheriff the proceeds must be distributed among the lien-creditors, and the surplus, if any remaining, must be paid to the debtor: Act of 16th June 1836, sect. 93, Pamph. L. 777. That is precisely what the court below did here. The appellant, however, is not satisfied with the decree, hence this appeal. The difficulty which the appellant has to meet is that the lien of his testator’s judgment has expired. It was revived against the original defendant without joining the terre-tenant. After the lien was lost by this omission, Hearing, the terre-tenant, confessed a judgment in favor of Landis. The property was sold on a judgment against Kauffman, Hearing’s vendor, and it was contended by appellant that because the real estate was sold as the property of Kauffman'and not of Hearing, the proceeds must go to Kauffman’s lien-creditors; that is to say, to the appellant’s judgment, the lien whereof had expired. We need not discuss this proposition. That there is nothing in it is settled by a host of authorities. I will only refer to Ficke’s Appeal, 21 P. F. Smith 447.
It was said, however, that even if the lien of appellant’s judgment had expired, he was entitled to the fund for the reason that Hearing had made a parol promise to Kauffman to pay this judgment, and that he kept back so much of the purchase-money. This would be wrenching the recent “under and subject” *344cases out of all manner of shape. The most that can be said is, that Hearing may have made himself liable to an action on the part of the holder of the judgment. That such a promise could galvanize into life this dead lien so as to entitle it to claim the proceeds of a sheriff’s sale is a proposition exceedingly difficult to sustain.
After paying the liens the court below awarded the balance of the fund to the owner of the land sold. This was in strict conformity to the Act of Assembly. But here again the appellant interposes and says: It is true I have lost my lien, but Hearing promised to pay my judgment, and he has that much of the purchase-money in his hands. The appellant seems to forget that a mere contract creditor has not even a right to be heard upon a question of distribution, nor can he take a writ of error. This is settled law: Smith v. Reiff, 8 Harris 364. The promise to pay the judgment was at most an agreement to indemnify the vendor; it was not a promise to pay out of the land, nor did the promise run with the land; it created no estate upon condition which would revert to the vendor upon breach of condition. To create such estate the intention must be expressed by apt words in the deed : Hiester v. Green, 12 Wright 96; Bortz v. Bortz, Id. 382; Perry v. Scott, 1 P. F. Smith 119. Nor is there any equitable lien for the purchase-money. After the legal title has passed the lien must be expressly charged upon the land: Kauffelt v. Bower, 7 S. & R. 64; Strauss’s Appeal, 13 Wright 353; Trinity Church v. Watson, 14 Id. 518.
There is no room for estoppel. The appellant’s testator parted with nothing and did nothing by reason of Hearing’s promise to pay his judgment. If the money is lost, it will be by reason of his laches in not reviving his judgment so as to hold the terretenant.
The decree is affirmed; and the appeal dismissed at the cost of the appellant.